The general act of the Legislature approved September 25, 1915 (Gen. Acts 1915, p. 817), provides for the election of a solicitor in each judicial circuit, the appointment or election of a deputy solicitor for each county, their duties and authority, and fixes the compensation for each.
Section 5 of this act fixes the compensation of a deputy solicitor in counties having 20,000 and less than 30,000 population, according to the last federal census, at an annual salary of $600, which shall be in lieu of all fees or compensation allowed by law to such county solicitor. It is payable in equal monthly installments by warrant of the probate judge, drawn on the treasurer of the county. The population of the county is to be determined under this section 5 of the act by the last federal census preceding the time of the payment of the salary. The population of Lawrence county by the federal census in 1910 was 21,984, and in 1920 was 24,307. This makes the annual salary of the deputy county solicitor of that county $600 under this statute.
This act of September 25, 1915, is a general law. It fixes the salary of each solicitor of each judicial circuit and each deputy solicitor of each of the 67 counties in the state. Section 7 of this act of 1915 (page 817) provides that for every conviction of a misdemeanor in the county courts or inferior courts there shall be taxed and collected as *Page 249 
a part of the costs and paid into the county treasury the same solicitors' fees provided for convictions in such cases in the circuit court. An act approved September 29, 1919 (Gen. Acts 1919, p. 1030), provides that fees for services of solicitors in the county court belong to the county, and shall be paid, when collected, into the county treasury. This is a general law. Under these general acts the solicitors' fees in the county courts are taxed and collected on conviction and paid into the county treasury. The salary of the deputy solicitor by this general statute is paid out of the county treasury, whether there are any convictions or not. The salary of the deputy solicitor is not dependent on the conviction of any person for any offense. Section 5, Gen. Act 1915 (Acts 1915, p. 817), approved September 25, 1915.
On August 29, 1919, an act was approved "to regulate the trials of misdemeanors in Lawrence county." Local Acts 1919, p. 86. Section 10 of this act fixes the compensation of the deputy solicitor of that county at not exceeding $1,200 in any one calendar year, to be paid to him by the clerk from fees taxed in cases of conviction in misdemeanor cases in the county court, and provides that the fees in excess of the $1,200 shall be paid into the county treasury of Lawrence county.
September 29, 1920, this section 10 was amended. Gen.  Local Acts 1920, p. 171. As amended it gives the deputy solicitor the solicitor's fees in convictions of misdemeanor cases. There is no limitation as to the amount; he gets all of them. This act applies only to Lawrence county. It fixes the compensation of only one deputy solicitor in one county of the 67 counties in Alabama. Its amount is qncertain. It is dependent on the number of convictions and the amount of solicitor's fees taxed and collected. It may be more or less than $600, the amount fixed by the general statute. It may be more or less than $1,200, the maximum amount fixed by the first local act. The $600 salary fixed by the general act of 1915 (page 817) is changed to not exceeding $1,200 in any calendar year by section 10 of this local act of 1919 (page 86). The $600 salary by the general statute is not based on fees. The $1,200 maximum salary has as its basis fees changed by a local law from benefit of the county to the deputy solicitor. If there are no fees, then there is no salary; the fees must not make the salary exceed $1,200; if so, the surplus goes into the county treasury by the local act. All deputy solicitor's fees in the county court by the general statute go into the county treasury, the surplus over a $1,200 salary only goes into the treasury of the county by the local law. The compensation of the deputy solicitor by the local act (Acts 1919, p. 86) is based on fees which may or may not increase or decrease his salary from more or less than $600 to not exceeding $1,200. The compensation of the deputy solicitor by the amended local act (Acts 1920, p. 171) is based entirely on fees for him. By it all the fees of the deputy solicitor in the county court go to him; and there is no salary, and by it no deputy solicitor's fees go into the county treasury. The fees by the local act are paid direct to him by the clerk. The deputy solicitor's fees by the general statute were taxed for the benefit of the county; these fees were diverted in part by one local act (Acts 1919, p. 86), and in whole by an amended local act (Acts 1920, p. 171), from the benefit of the county to the benefit of the deputy solicitor, in lieu of a fixed salary, not dependent at all on fees.
This act of 1919 (page 86) is clearly a local law. It applies to only one county, and section 10 of it applies to only one deputy solicitor. There are 67 counties in Alabama. The compensation of this deputy solicitor is provided for by a salary in a general law. Gen. Acts 1915, p. 817.
That section 10 of the act of 1919 (page 86) and the amendatory act of 1920 (page 171) if valid, partially repeal the general statute of 1915, p. 817. The local acts are contrary to the general act in many material respects particularly pointed out heretofore in this opinion. The general law fixes the salary of this deputy solicitor at $600 per annum, payable monthly out of the county treasury. The first local act (section 10, Gen. Acts 1919, p. 88) fixes his annual salary at not exceeding $1,200, payable out of solicitors' fees taxed and collected on convictions in misdemeanor cases in the county court. The amendatory local act (Acts 1920, p. 171) gives him no salary; but by it all solicitors' fees taxed and collected on convictions in misdemeanor cases in the county court go to him as compensation. Such legislation is forbidden and not permitted by the organic law of this state. It is clearly condemned by section 105 of the Constitution of 1901 of Alabama, which reads in part:
"No special, private, or local law * * * shall be enacted in any case which is provided for by a general law, * * * and the courts, and not the Legislature, shall judge as to whether the matter of said law is provided for by a general law, * * * nor shall the Legislature indirectly enact any such special, private, or local law by the partial repeal of a general law."
The compensation of the deputy solicitor is provided for by section 5 of this general statute of Alabama. Gen. Acts 1915, p. 817. That section 10 of the local act (Acts 1919, p. 88), as first enacted and as amended (Acts 1920, p. 171), attempts by a local law to change the compensation of the deputy solicitor, which is provided for by the general statute (Acts 1915, p. 817); and these local acts, if valid, would partially repeal the general statute. *Page 250 
The salary of the deputy solicitor of Lawrence county is provided for by a general law; these local laws (section 10 of the act approved August 29, 1920 [Acts 1920, p. 171], in Local Acts 1919, p. 88, and said section 10 as amended in Acts 1920, p. 171), change this salary of this official and fix a compensation based on fees and partially repeal thereby the general law. This legislation is contrary to section 105 of the Constitution; and therefore said section 10, as originally enacted and as amended in Acts of 1920, p. 171, is null and void. Section 105, Const. Ala.; Norwood v. Goldsmith, 168 Ala. 224,53 So. 84; City Council of Montgomery v. Reese,149 Ala. 188, 43 So. 116; Acuff v. Weaver, 86 So. 167;1 Gen. Acts 1915, p. 817, §§ 5, 7; Local Acts 1919, p. 88, § 10; Local Gen. Acts 1920, p. 171.
Section 281 of the Constitution of Alabama reads as follows:
"The salary, fees, or compensation of any officer holding any civil office of profit under this state, or any county or municipality thereof, shall not be increased or diminished during the term for which he shall have been elected or appointed."
The deputy solicitor of Lawrence county is an officer holding a civil office of profit in the county by appointment of the circuit solicitor of the circuit. The term of office of the circuit solicitor commenced on the first Monday after the second Tuesday in January, 1919, and continues for four years. Sections 1465 and 7778 of the Code of 1907. The deputy solicitor holds his office for the same term as the solicitor of the circuit. Section 2, Gen. Acts 1915, p. 818. These local laws were enacted August 29, 1919, and September 20, 1920, respectively. This was during the term for which the deputy solicitor had been appointed. The general statute prior to his appointment fixed his annual salary at $600. This first local statute raised his salary — increased it to $1,200 per annum, if he earned that much in fees. The second or amended local act placed him on fees entirely; gave all fees earned in convicted cases in the county court to him. The salary fixed by general statute was entirely abolished by the first local act during his term of office. His fees were increased by the amended act during his term of office. Hence it clearly appears that section 10 in the original local act and section 10 as afterwards amended are both contrary to this section 281 of the Constitution in its application to this term of this office of this deputy solicitor.
The deputy solicitor's increased duties, under this local act (even if it is constitutional in part, which we do not decide), were in contemplation of and directly included in the general statute, which fixed his annual salary at $600. Section 4 of the general act of 1915 (page 819) prescribes his duties as follows:
"To represent the state in all cases in the county court and inferior courts and all preliminary proceedings, applications for bail and habeas corpus proceedings in all courts, aid or act for the circuit solicitor before the grand jury and in all matters in the circuit court when requested to do so by the circuit solicitor, and perform all the duties of the circuit solicitor in his absence when so directed by the circuit solicitor."
If the deputy solicitor's duties were increased more than the $600 salary act contemplated, so that the salary should be correspondingly increased, then the general act should have been amended, and the local law not enacted on that subject. Section 96 of the Constitution reads:
"The Legislature shall not enact any law not applicable to all the counties in the state, regulating costs and charges of courts or fees, commissions or allowances of public officers."
The design of this section is to require the Legislature to enact laws in regard to the costs and charges of courts or to fees or commissions or allowances of public officers with uniformity in the state, applicable to all the counties, the same in every county. The fees of public officers fixed by statute shall be applicable to all the counties in the state. The general law section 6634 fixes the fees of solicitors. The general acts (Acts 1915, p. 817, and Acts 1919, p. 1030) appropriate all fees earned by deputy solicitors in misdemeanor cases into the county treasury. The general statute places all deputy solicitors on salaries in each county. These local acts of Lawrence county divert the deputy solicitor fees in misdemeanor cases from the county treasury to the personal benefit of the deputy solicitor. These local acts place that official in that county on fees, different from the general law and different from like officials in other counties of Alabama. This part of the local acts may not violate the letter of section 96 of the Constitution, but it does violence to its spirit. It may not be exactly contrary to it, yet it is not in perfect harmony with its true purpose. The general law makes the said solicitor's fees the same in each county, the general law appropriates them in the same way in each county, but the local law of Lawrence county changes the appropriation of the fees. However, when we read in section 10 of these local acts this clause:
"Provided however that in all cases where a plea of guilty is interposed by the defendant, no solicitors fee shall be taxed or collected, in excess of the amount of the fine assessed"
— we see it does violence not only to the spirit but to the very letter of this section 96 of the Constitution. The uniformity of *Page 251 
the fees of the solicitor in each county is thereby broken. The general statute provides no such conditional solicitor fees as this local act provides for the county of Lawrence. This is not applicable to nor contained in the laws regulating fee of solicitors in all the other counties in the state. It applies only to this county. The fines in misdemeanor cases range from $500 to 1 cent, according to the offense committed. The solicitor's fees in misdemeanor cases under the general law in each county range from $7.50 to $37.50, according to the offense committed. These fees are not dependent on whether the defendant pleads guilty or is convicted by the court or jury, with one exception. They are taxed under the general statute in the other counties on conviction. Section 6634, Code 1907. If an offender pleads guilty and is fined 1 cent, the solicitor's fee is one cent, if he pleads guilty and is fined $1, the fee is $1, if he pleads guilty and is fined $5, the fee is $5, under this local act.
Petit larceny is a misdemeanor. The punishment provided by law is hard labor or imprisonment in the county jail, and a fine may be assessed. Section 7325 of the Code of 1907. If a plea of guilty is entered to petit larceny by the defendant, and no fine is assessed, but imprisonment or hard labor is imposed, then there would be no fee for the solicitor. When the defendant pleads guilty and there is no fine, there can be no fee for the solicitor under this Lawrence county act. So the fees of the solicitor will range from nothing to 1 cent, from 1 cent to $7.50, and from $7.50 to $37.50 for misdemeanor offenders, who plead guilty, according to the offense committed and the fine assessed; but in no case where a plea of guilty is entered must the fee taxed exceed the fine assessed. Hence section 10 of these local acts must receive the condemnation of section 96 of the Constitution.
C. M. Sherrod is deputy solicitor of Lawrence county. He files this petition, and alleges that one Zake Smith was convicted in the county court of that county of the offense of violating the prohibition law, and he as deputy solicitor prosecuted the case. There has been taxed as cost and paid to the clerk of the court, W. R. Jackson, the respondent, the sum of $30 as solicitor's fees in that case. Petition demanded and the clerk refused to pay him the $30. He seeks by this petition a writ of mandamus, requiring the clerk to pay the $30 to him. The respondent demurs to the petition on the ground that the Act of August 29, 1919 (Local Acts 1919, p. 86), as originally enacted and as amended in Acts 1920, p. 171, under which petitioner claims the $30 fee, is unconstitutional and void.
The court below overruled the demurrer; and, as respondent refused to plead further, the writ was awarded. This was error. The demurrer should have been sustained, and the petition dismissed. Acuff v. Weaver, 17 Ala. App. 532, 86 So. 167; City Council of Montgomery v. Reese, 149 Ala. 188, 43 So. 116; Norwood v. Goldsmith, 168 Ala. 224, 53 So. 84; sections 96, 105, 281, Const. Ala. 1901.
The validity of only section 10 of the act in Local Acts 1919, p. 88, and this section 10 as amended in Acts 1920, p. 171, is involved in this case. Its invalidity alone is properly before us for consideration.
1 17 Ala. App. 532.